     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 1 of 6 Page ID #:611



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     JAKE D. NARE (Cal. Bar No. 272716)
4    Assistant United States Attorney
     Santa Ana Branch Office
5         United States Courthouse
          411 West Fourth Street, Suite 8000
6         Santa Ana, California 92701
          Telephone: (714) 338-3549
7         Facsimile: (714) 338-3561
          E-mail:    jake.nare@usdoj.gov
8
     Attorneys for Applicant
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT

11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

12   IN THE MATTER OF THE SEARCH OF:         No. 8:18-MJ-00555
     5241 LINCOLN AVENUE, #B3,
13   CYPRESS, CALIFORNIA 90630               GOVERNMENT’S EX PARTE APPLICATION
                                             FOR SECOND EXTENSION OF TIME
14                                           WITHIN WHICH TO RETAIN AND SEARCH
                                             DIGITAL DEVICES; DECLARATION OF
15                                           JAKE D. NARE

16

17
          The United States of America, by and through its counsel of
18
     record, Assistant United States Attorney Jake D. Nare, hereby applies
19
     for an order extending by 120 days the time within which the
20
     government may retain and search digital devices seized pursuant to a
21
     federal search warrant.
22
     //
23
     //
24
     //
25
     //
26
27

28
     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 2 of 6 Page ID #:612



1         This application is based on the attached declaration of Jake D.

2    Nare and the files and records of this case, including the underlying

3    search warrant and affidavit in support thereof.

4    Dated: June 26, 2019                 Respectfully submitted,

5                                         NICOLA T. HANNA
                                          United States Attorney
6
                                          BRANDON D. FOX
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9                                                      /s/
                                          JAKE D. NARE
10                                        Assistant United States Attorney

11                                        Attorneys for Applicant
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                            2
     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 3 of 6 Page ID #:613



1                            DECLARATION OF JAKE D. NARE
2         I, Jake D. Nare, hereby declare and state:

3         1.    I am an Assistant United States Attorney assigned to this

4    investigation for United States Attorney’s Office for the Central

5    District of California.

6         2.    This declaration is made in support of a request for an

7    order permitting the government to retain and search, pursuant to the

8    terms of the original warrant in this matter, for an additional 120

9    days, the following digital devices seized pursuant to the warrant
10   described below (the “SUBJECT DIGITAL DEVICES”):

11              a.    Dell Laptop Service Tag #4S5YFC2

12              b.    HP Laptop with serial number CND7050WDY

13              c.    Nextbook Laptop with serial number YFAN0915082693

14              d.    Nextbook Laptop with serial number YFGV0415051227

15              e.    Samsung Laptop with serial number HNHK91EC200704P

16              f.    HP Laptop with serial number CND812V9R

17              g.    Lenovo ThinkPad Laptop with serial number LR-0514UL

18              h.    Lenovo Laptop with serial number MP13ESPF

19              i.    Black tower Desktop PC with no serial number
20              j.    Dell Desktop computer with serial number 4K8XFN1

21              k.    HP Laptop with serial number CND7501138

22              l.    LG Smartphone with serial number 211KPDT0861658

23              m.    LG Smartphone with serial number 910KPZK0126101

24              n.    CoolPad Smartphone with serial number B12ECA45

25              o.    Samsung Smartphone with serial number R28J62N0GLT

26              p.    LG Smartphone with serial number 708CYVU435615
27              q.    ZTE Smartphone with serial number 320675220142

28              r.    LG Smartphone with serial number 708CYBD435613
     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 4 of 6 Page ID #:614



1               s.    Coolpad Smartphone with serial number C343CE0A

2               t.    Coolpad Smartphone with serial number EF08F291

3         3.    On October 29, 2018, SA David Aspling of the Food and Drug

4    Administration Office of Criminal Investigations (“FDA OIC”) obtained

5    a federal search warrant issued by the Honorable Douglas F.

6    McCormick, United States Magistrate Judge, authorizing the search of

7    5241 Lincoln Avenue, #B3, Cypress, California 90630 (the “SUBJECT

8    PREMISES”).     The warrant, which is incorporated herein by reference,

9    authorized the seizure of digital devices from the SUBJECT PREMISES
10   for a period of 120 days from the date of the execution of the

11   warrant, to allow the government to search such devices for evidence

12   of violations of 21 U.S.C. § 331(a) (Introduction or Delivery for

13   Introduction of a Misbranded Drug into Interstate Commerce); 21

14   U.S.C. § 331(d) (Introduction or Delivery for Introduction of an

15   Unapproved New Drug into Interstate Commerce); 18 U.S.C. § 542 (Entry

16   of Goods By False Statements); 18 U.S.C. § 545 (Smuggling Goods into

17   the United States); 18 U.S.C. § 1001 (False Statements); and 18

18   U.S.C. § 371 (Conspiracy).

19        4.    On October 31, 2018, federal agents executed the warrant
20   and seized the SUBJECT DIGITAL DEVICES.

21        5.    This is the second request for an extension.         The current

22   deadline by which the government must complete its review of the

23   SUBJECT DIGITAL DEVICES is June 28, 2019.

24        6.    Based on information provided to me by agents assigned to

25   this matter, I understand that the SUBJECT DIGITAL DEVICES have been

26   imaged and turned over to an FDA OCI digital forensic examiner for
27   examination and are currently in the process of being examined.

28

                                            2
     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 5 of 6 Page ID #:615



1         7.    For the following reasons, the government is requesting an

2    additional 120 days to complete its review of the SUBJECT DIGITAL

3    DEVICES:

4               a.     The forensic review of digital devices is time

5    consuming.      Agents cannot simply turn on computers and review their

6    contents because merely turning on a computer and reviewing its

7    contents changes the data on the computer.        Specialized computer

8    software is therefore needed to ensure that evidence remains in a

9    pristine and usable condition, and is not affected by the review
10   process.     The review also must be conducted by agents who have

11   received specialized training to ensure that the review is done

12   thoroughly and in a forensically sound fashion.         This process takes

13   substantial time.

14              b.     The SUBJECT DIGITAL DEVICES contain over 8000

15   gigabytes of information.      Based on my training and experience, I

16   know that one gigabyte could hold the contents of about ten yards of

17   books on a shelf.      One hundred gigabytes could hold an entire library

18   floor of academic journals.

19              c.     FDA OCI has a limited number of digital forensic
20   examiners, including only one digital forensic examiner assigned to

21   the Los Angeles Field Office.      This has created a backlog of other

22   devices to review.      During the previous 120 day period of review, the

23   forensic examiner was assigned several other search warrants that

24   were urgent and inhibited her ability to work on this investigation.

25   In order to address the substantial amount of digital devices seized

26
27

28

                                            3
     Case 8:18-mj-00555-DUTY Document 7 Filed 06/27/19 Page 6 of 6 Page ID #:616



1    in this investigation,1 the Los Angeles Field Office of the FDA –

2    Office of Criminal Investigations has hired an independent

3    contractor.   The contractor has begun the review process, but due to

4    the voluminous data that was seized, additional time is needed to

5    complete the examination.

6         I declare under penalty of perjury under the laws of the United

7    States of America that the foregoing is true and correct.

8    DATED: June 26, 2019

9
10                                            JAKE D. NARE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
          1 On October 29, 2018, SA Aspling obtained seven search warrants
27   related to this investigation. See 18-MJ-554; 18-MJ-555, 18-MJ-556;
     18-MJ-557; 18-MJ-558; 18-MJ-559; and 18-MJ-560. During the execution
28   of the search warrants, a total of 36 digital devices were seized and
     are currently in the process of being examined.
                                        4
